SCOTT, J., pro tem.
Defendants’ demurrers to plaintiffs’ second amended complaint were sustained without leave to amend on May 24, 1932. On May 27th plaintiffs gave notice of appeal “from the ruling of the court in sustaining demurrers of defendants to second amended complaint without leave to amend”. On May 31st the trial judge signed the judgment in favor of defendants. On June 2d plaintiffs again gave notice of appeal, not from the judgment but from the ruling sustaining the demurrers.
*735Following the filing of briefs herein respondents moved to dismiss the appeal on the ground that it was taken from a nonappealable order.
“An order sustaining a demurrer without leave to amend is not appealable.” (Christensen v. Lucerne Holding Co., 134 Cal. App. 215 [25 Pac. (2d) 261]; Sturgeon v. City of Hawthorne, 106 Cal. App. 352 [289 Pac. 229]; Cornic v. Stewart, 179 Cal. 242 [176 Pac. 164]; Code Civ. Proc., sec. 963.)
Appeal dismissed.
Craig, Acting P. J., and Desmond, J., concurred.